     0:20-cv-02374-TMC      Date Filed 10/27/20   Entry Number 20    Page 1 of 6




                IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF SOUTH CAROLINA
                         ROCK HILL DIVISION

Jerome Curry,                    )
                                 )
                   Plaintiff,    )          Case No. 0:20-cv-2374-TMC
                                 )
vs.                              )
                                 )                    ORDER
                                 )
Al Cannon; Al Cannon County Jail )
Staff & Officers Names Unknown; )
Carolina Center for Occupational )
Health,                          )
                                 )
                   Defendants.   )
                                 )

      On June 23, 2020, Plaintiff Jerome Curry, a state pretrial detainee proceeding

pro se, brought this action under 42 U.S.C. § 1983 (ECF No. 1) and sought to

proceed in forma pauperis under 28 U.S.C. §§ 1915 and 1915A. (ECF No. 2).

Plaintiff originally named two Defendants in this action: Al Cannon County Jail and

Carolina Center for Occupational Health. (ECF No. 1). Plaintiff alleged that during

his confinement at the Al Cannon Detention Center, he was deprived of his rights

under the Constitution and federal law when he was denied, among other things,

access to a shower, medical and mental health treatment, use of a phone, recreation

time, and his legal papers. Id. at 5–6. Plaintiff further claimed he was impermissibly

placed in lockdown, forced to eat in his cell without explanation and forced to sleep
      0:20-cv-02374-TMC     Date Filed 10/27/20   Entry Number 20     Page 2 of 6




on the floor without a mat. Id. at 7–10. Plaintiff seeks monetary damages, both

compensatory and punitive, and seeks to be transferred to a different facility. Id. at

12.

       The case was referred to a magistrate judge for all pretrial proceedings

pursuant to 28 U.S.C. § 636(b)(1) and Local Civil Rule 73.02(B)(2)(e) (D.S.C.). On

August 4, 2020, the magistrate judge issued an order advising Plaintiff that his action

was subject to summary dismissal unless he amended the complaint to cure various

deficiencies identified in the order. (ECF No. 9). The magistrate judge noted that the

Defendant Al Cannon County Jail “is not a ‘person’ amendable to suit under § 1983

because it is an inanimate facility and not a person” and that “a defendant in a § 1983

action must qualify as a ‘person.’” Id. at 3. The magistrate judge also concluded that

Plaintiff failed “to plausibly allege that Defendant Carolina Center of Occupational

Health violated his rights” because he did not plead “any facts indicating that a

policy or custom of the Carolina Center of Occupational Health caused the purported

constitutional deprivations.” Id. at 4. Accordingly, the magistrate judge advised

Plaintiff that the claims against the Defendants were “subject to summary dismissal

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and § 1915A(b)(1) for failure to state a

claim upon which relief can be granted.” Id. The magistrate judge granted Plaintiff

twenty-one days from the date of the order, plus three days to allow for mail, to file

an amended complaint correcting the deficiencies. Id. at 4–5. The order warned


                                          2
     0:20-cv-02374-TMC     Date Filed 10/27/20   Entry Number 20   Page 3 of 6




Plaintiff that the failure to do so would result in a recommendation for summary

dismissal pursuant to 28 U.S.C. § 1915 and § 1915A. Id. at 5.

      On August 12, 2020, Plaintiff filed an amended complaint which named

Sheriff Al Cannon as a Defendant, both individually and in his official capacity, as

well as Al Cannon County Jail “staff & officers names unknown.” (ECF No. 11 at

2). The amended complaint no longer named the Al Cannon County Jail as a

defendant but continued to name Carolina Center for Occupational Health as a

defendant. Id. at 3. The amended complaint asserted essentially the same factual

allegations made by the original complaint.

      On September 10, 2020, the magistrate judge issued a Report and

Recommendation (the “Report”) finding that the amended complaint “still fails to

state a viable claim and should be summarily dismissed without prejudice and

issuance of service of process.” (ECF No. 15 at 1). The magistrate judge noted that

the amended complaint did not add “any facts that would cure the deficiencies in

Plaintiff’s claim against Defendant Carolina Center for Occupational Health.” Id. at

2. With respect to Defendants Cannon and the unnamed staff and officers, the

magistrate judge found that the amended complaint “fails to provide any facts about

them to show how they are involved in this matter or how they violated Plaintiff’s

rights.” Id. Accordingly, the magistrate judge concluded that the amended complaint

fails to state a claim upon which relief may be granted as to any of the defendants


                                         3
     0:20-cv-02374-TMC      Date Filed 10/27/20    Entry Number 20     Page 4 of 6




and recommended the court summarily dismiss this action without prejudice and

issuance and service of process. Id. at 3. On September 11, 2020, the Report was

sent via United States mail to Plaintiff at the address he has provided the court. (ECF

No. 16). The Report has not been returned as undeliverable. Plaintiff was advised of

his right to file specific written objections to the Report and of the consequences of

failing to do so. (ECF No. 15 at 4). Plaintiff did not file objections to the Report, and

the time for doing so has now passed.

      The magistrate judge’s recommendation has no presumptive weight, and the

responsibility for making a final determination remains with the United States

District Court. Mathews v. Weber, 423 U.S. 261, 270 (1976). Nevertheless, “[t]he

district court is only required to review de novo those portions of the report to which

specific objections have been made, and need not conduct de novo review ‘when a

party makes general and conclusory objections that do not direct the court to a

specific error in the magistrate judge's proposed findings and recommendations.’”

Farmer v. McBride, 177 Fed. App’x 327, 330–31 (4th Cir. April 26, 2006) (quoting

Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982)). The court may accept, reject,

or modify, in whole or in part, the recommendation made by the magistrate judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1). However, “[i]n the

absence of specific objections to the Report and Recommendation, this Court is not

required to give any explanation for adopting the recommendation.” White v.


                                           4
     0:20-cv-02374-TMC       Date Filed 10/27/20    Entry Number 20      Page 5 of 6




Stacher, C/A No. 6-05-1737-GRA-WMC, 2005 WL 8163324, at *1 (D.S.C. Aug.

29, 2005) (citing Camby v. Davis, 718 F.2d 198, 199–200 (4th Cir. 1983)).

      Having reviewed the Report and finding no clear error, the court agrees with,

and wholly adopts, the magistrate judge’s conclusions and recommendations in the

Report (ECF No. 15), which are incorporated herein by reference. Therefore, this

case is DISMISSED without prejudice and without issuance and service of

process.

      Additionally, as the magistrate judge noted, the disposition of this action will

constitute a “strike” as a result of Plaintiff’s failure to state a claim upon which relief

may be granted. See 28 U.S.C. § 1915(g) (“In no event shall a prisoner bring a civil

action or appeal a judgment in a civil action or proceeding under this section if the

prisoner has, on 3 or more prior occasions, while incarcerated or detained in any

facility, brought an action or appeal in a court of the United States that was dismissed

on the grounds that it is frivolous, malicious, or fails to state a claim upon which

relief may be granted, unless the prisoner is under imminent danger of serious

physical injury.”).

      IT IS SO ORDERED.

                                                 s/Timothy M. Cain
                                                 United States District Judge
Anderson, South Carolina
October 27, 2020



                                            5
     0:20-cv-02374-TMC     Date Filed 10/27/20   Entry Number 20     Page 6 of 6




                       NOTICE OF RIGHT TO APPEAL

      The parties are hereby notified of the right to appeal this order pursuant to

Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                          6
